Morton, J.
There was evidence that the notice was served by leaving an attested copy with some one on the demised premises, which were occupied by the defendant. In such a case it is well settled that, if the person to whom the notice was given was the wife or servant of the defendant, the service was sufficient on the ground that that fact would furnish presumptive evidence that the defendant received the notice. Walker v. Sharpe, 103 Mass. 154. Grundy v. Martin, 143 Mass. 279. Jones v. Marsh, 4 T. R. 464. We think that there was evidence on which the jury were justified in finding that the woman to whom the notice was given was the wife or servant of the defendant. It also appears from the officer’s return on the notice that it was served by leaving an attested copy at the defendant’s last and usual place of abode, that is, at his dwelling-house. In such a case it is likewise settled that giving the notice to the defendant’s wife or servant constitutes a sufficient service. 2 Greenl. Ev. § 324.

Exceptions overruled.